Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/084,340 filed on October 29, 2020. Claims 1-20 are presented for examination and are currently pending.

Specification
The disclosure is objected to because of the following informalities: the specification discloses “the memory-side caches 24B” on ¶0089 of PGPub US 2021/0048951; however, there is no “24B” element on FIG. 6 or any other figure. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “memory-side cache” and “processor-side cache” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11086526. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are directed to a memory system with hierarchical cache structures and for .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a processor-side cache, … a memory-side cache, … a first cache of hierarchical caches …; and one or more memory controllers configured to, when the fires target data block results in a cache miss…”. It is not clear if the cache miss occurs on the processor-side cache, the memory-side cache, or the first cache of hierarchical caches. Claim 8 further recites “a memory channel, wherein the memory channel comprises a memory array …; … instruct the memory array to successively output the first plurality of data blocks …; and … instruct the memory-side cache to output the first target data block to the memory channel”. That is the claimed structured clearly defines the memory channel as an arrangement of the cells in the memory array. However, the steps outline during the cache miss instructs the memory array (wherein the memory channel comprises a memory array) to output the target block to the memory-side cache; instructs the memory-side cache to output the same target block back to the same memory channel. Wherein somehow sending the target block back to the memory channel enables the processing circuitry to perform operations on the target block. It’s really not clear how sending the target data block back to the memory array enables the processing circuit to perform operations on the target data block. Claim 8 further recites “the first data block”. There is insufficient antecedent basis for this limitation in the claim.
For the reasons outlined above claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9-16 depend form claim 8 and do not cure its deficiencies; thus, claims 9-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christidis (US 2017/0168957) in view of Somogyi (Spatial Memory Streaming, May 2006.).
Regarding claim 1, Christidis teaches a computing system comprising a memory sub-system [memory portion 105 on FIG. 1 and ¶0028], wherein the memory subsystem comprises:
one or more memory devices [main memory 110 on FIG. 1 and FIG. 2; ¶0028-32] configured to be communicatively coupled to processing circuitry [cores 107 on FIG. 1] via one or more data buses [memory data bus on FIG. 2], wherein the one or more memory devices comprise a first plurality of memory cells organized to form a first memory array [each memory bank includes a two-dimensional array of DRAM cells, including multiple rows (e.g., 65,536 rows) and colunms (e.g., 1024 colunms); ¶0030] corresponding with a first memory channel [bank 0 on FIG. 2];
hierarchical memory caches coupled between the first memory array and the one or more data buses [L1, L2, Last-Level Shared cache on FIG. 1; Row Buffers on FIG. 2; ¶0028-35]; and
a memory-side memory controller communicatively coupled to the first memory channel and the hierarchical memory caches [memory controller 108; FIG. 1], wherein the memory-side memory controller is configured to control caching in the hierarchical memory caches of first data blocks stored in the first memory array of the first memory channel [caching data on a miss; ¶0036-37].
based at least in part on a first spatial relationship between first storage locations of the first data blocks in the first memory array.
Somogyi, when addressing issues regarding cached memory systems, teaches wherein the caching in the hierarchical memory caches is based at least in part on a first spatial relationship between first storage locations of the first data blocks in the first memory array [SMS predicts the subset of blocks within the region that are spatially correlated and therefore likely to be accessed (Section 2.2. Identifying Recurring Spatial Patterns); wherein SMS consults the PHT to predict which blocks will be accessed during the generation; wherein if an entry in the PHT is found, the spatial region’s base address and the spatial pattern are copied to one of several prediction registers; wherein as SMS streams each block predicted by the pattern into the primary cache (Section 3.2. Predicting Spatial Patterns)]. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to take into account spatial relations between blocks when caching data as disclosed in Somogyi. The combination would have be obvious because a person of ordinary skill in the art would want improve the performance of scientific and commercial server applications by exploiting spatial relationships among data beyond a single cache block [Section 2. Spatial Memory Streaming on Somogyi].
Regarding claim 2, Christidis/Somogyi teach the computing system of claim 1, comprising a processing sub-system communicatively coupled to the memory sub-system via the one or more data buses [core 107 and links to memory 105 on FIG. 1 on Chirstidis], wherein the processing sub-system comprises:
the processing circuitry, wherein the processing circuitry is configured to perform an operation based on a target data block [receive memory access; 502 on FIG. 6 on Chirstidis];
hierarchical processor caches coupled between the processing circuitry and the one or more data buses [L1/2 102/104 caches on FIG. 1 on Chirstidis]; and
a processor-side memory controller communicatively coupled to the processing circuitry, the hierarchical processor caches, and the memory-side memory controller, wherein the processor-side memory controller is configured to control caching in the hierarchical memory caches of the first data blocks stored in the first memory array based at least in part on a temporal relationship between previous targeting of the first data blocks by the processing circuitry [Memory controller 108 stores memory requests based on memory requests received from cores 107 in at least one memory request queue (¶0023); wherein Global temporal information storage 402 stores bits indicating temporal relationships for each block of a corresponding set of the cache (¶0038 on Christidis); wherein In addition to global temporal information storage 402, aware replacement and write-back unit 334 includes thread temporal information storage 404, which includes one set of temporal bits for each of the T threads executing on cores 107 of system 100 of FIG. 1. In at least one embodiment Tis equal to the number of cores 107 included in system 100, i.e., one thread per core (¶0039) on Chirstidis].

Regarding claim 3, Christidis/Somogyi teach the computing system of claim 1, wherein:
the memory sub-system comprises a second memory channel configured to store a second plurality of data blocks in a second memory array [Bank 1; FIG. 2]; and the hierarchical memory caches comprise:
a first memory channel cache configured to cache one or more of the first plurality of data blocks stored in the first memory channel [Row Buffer connected to Bank 0; FIG. 2];
a second memory channel cache configured to cache one or more of the second plurality of data blocks stored in the second memory channel [Row Buffer connected to Bank 1 (FIG. 2); wherein only one row in a bank may be accessed at a time and the row data is stored in a row buffer dedicated to that bank. An activate command moves a row of data from the memory array into the row buffer; and wherein if the contents of a memory address are already in the row buffer (i.e., the memory address hits the row buffer), then memory controller 108 only needs to issue a read or write command to the memory bank (¶0030-31)]; and
a shared memory cache coupled to the first memory channel cache and the second memory channel cache to provide the first memory channel cache and the second memory channel cache a lower cache level [Last-Level Shared Cache; FIG. 1].
Regarding claim 6, Christidis/Somogyi teach the computing system of claim 1, wherein: the one or more memory devices comprise a second plurality of memory cells configured to be organized into a second memory array corresponding with a second memory channel [Bank 1; FIG. 2]; and
the memory-side memory controller is configured to control caching in the hierarchical memory caches of second data blocks stored in the second memory array of the second memory channel based at least in part on a second spatial relationship between second storage locations of the second data blocks in the second memory array [The PHT is organized as a set-associative structure similar to a cache. The PHT is accessed using a prediction index constructed from the PC and spatial region offset of the trigger access for a generation; Section 3.2. Predicting Spatial Patterns on Somogyi].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christidis (US 2017/0168957) in view of Somogyi (Spatial Memory Streaming, May 2006.); and further in view of Bell (US 2013/0111136).
Regarding claim 4, Christidis/Somogyi explicitly teach all the claim limitations except for the computing system of claim 1, wherein the hierarchical memory caches are configured to implement a cache line with a line width that is greater than or equal to an integer multiple of a size of a data block expected to be targeted by the processing circuitry.
wherein the hierarchical memory caches are configured to implement a cache line with a line width that is greater than or equal to an integer multiple of a size of a data block expected to be targeted by the processing circuitry [embodiments, two or more of such sub-sectors 420 would preferably be sized as a factor of the lower level cache line (i.e., the cache line size of the lower level cache being a multiple of the upper level cache line sub-sector size); wherein data processor system generally maintains a single cache line size throughout the cache hierarchy of the system; wherein as an example, systems with 128 byte cache lines in the upper level L1 cache may be designed with a lower level L2 cache that stores two consecutive cache lines, each of 128 bytes, in each cache location that is managed by a directory entry; ¶0035-37].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a cache structure where the lower level caches use a line width size that is an integer multiple of the size of the processor cache (i.e. the unit size used by the processing system) as disclosed in Bell. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of using cache line widths of integer multiple sizes on subsequent cache levels to the memory system of Christidis/Somogyi to yield predictable results.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christidis (US 2017/0168957) in view of Somogyi (Spatial Memory Streaming, May 2006.); and further in view Inoue ("Dynamically variable line-size cache exploiting high on-chip .
Regarding claim 5, Christidis/Somogyi teach the computing system of claim 1, wherein the memory-side memory controller is configured to:
determine characteristics of an application running on the computing system that resulted in the processing circuitry requesting a target data block [Spatial Memory Streaming learns spatial patterns by recording which blocks are accessed over the course of a spatial region generation in the active generation table (AGT); Section 3.1 Observing Spatial Patterns on Somogyi].
Christidis/Somogyi, however, does not explicitly teach adaptively instruct the hierarchical memory caches to adjust line width of a cache line based at least in part on the characteristics of the application running on the computing system.
Inoue, in analogous art, teaches adaptively instruct the hierarchical memory caches to adjust line width of a cache line based at least in part on the characteristics of the application running on the computing system [the D-VLS cache changes its cache-line size at run time according to the characteristics of application programs to execute; Section 1 Introduction on p.1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132